While we are in sympathy with the views expressed by the Surrogate in fixing the rate of interest at 3%%, still we feel that the provisions of section 480 of the Civil Practice Act are mandatory and as a consequence we are constrained to modify the decree by increasing the rate of interest to'6% per annum upon the principal sum awarded. Decree, so far as appealed from, unanimously modified by increasing the rate of interest to 6% per annum upon the principal sum awarded, and as so modified affirmed, with costs to the appellant. Order entered September 16, 1941, unanimously affirmed, with twenty dollars costs and disbursements to the respondents. Settle order on notice. Present — Townley, Glennon, Untermyer, Cohn and Callahan, JJ.